Citation Nr: 0417621	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  00-13 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
residuals of a cervical spine disability.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to April 
1967 and from March 1968 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In this 
decision, the RO established service connection for 
degenerative disc disease, C6-7, with traumatic arthritis of 
the cervical spine, rated 20 percent disabling under 
Diagnostic Code 5293 from August 2, 1994.  By this decision 
the RO also denied service connection for incomplete 
quadriplegia and laminectomy of the cervical spine on the 
basis that the veteran's November 1993 motor vehicle 
accident, which resulted in central cord syndrome causing 
partial quadriplegia, was due to his own willful misconduct.  
In November 1999, the case was transferred to the RO at North 
Little Rock, Arkansas.

This case was remanded by the Board in May 2001, September 
2002, and July 2003 for further development and is now ready 
for appellate review.

In a statement dated in June 2004, the veteran's 
representative asserts that the veteran is entitled to 
special monthly compensation for the loss of use of the lower 
extremities.  This matter has not been developed for 
appellate review and is referred to the RO for its 
consideration.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  Impairment resulting from a motor vehicle accident in 
November 1993 cannot be clearly dissociated from impairment 
resulting from the service-connected cervical spine 
disability resulting from a motor vehicle accident in June 
1968.

3.  As a result of cervical spine disabilities, the veteran 
is partially paralyzed and wheelchair bound.


CONCLUSION OF LAW

With resolution of doubt in the veteran's favor, the criteria 
for a 100 percent evaluation for the service-connected 
cervical spine disability are met.  38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); 38 C.F.R. § 4.3, Diagnostic Codes (DCs) 
5003-5010, 5287, 5290, 5293 (as in effect before and after 
September 23, 2002), DCs 5235, 5237, 5242, 5243 (effective as 
of September 36, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues, in essence, that impairment resulting 
from the central cord syndrome of the cervical spine cannot 
be dissociated from his service-connected cervical spine 
disability and that if it were not for his service-connected 
cervical spine disability, he would not have sustained such a 
severe spinal cord injury in the November 1993 automobile 
accident.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003). 

As a preliminary matter, the Board notes that during the 
course of this appeal the regulations for rating disabilities 
of the spine were revised effective September 23, 2002, and 
effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  VA's 
General Counsel, in a precedent opinion, has held that when a 
new regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003 (November 19, 2003).  The amended 
versions may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  The 
Board has determined that neither the pre-amendment nor the 
post-amendment versions of the VA Schedule for Rating 
Disabilities of the spine are more favorable to this 
veteran's claim.

Under the pre-amended DC 5285, a 100 percent disability 
rating was warranted for the residuals of a fracture of the 
vertebra with cord involvement, bedridden, or requiring long 
leg braces.  Under the amended (and renumbered) DC 5235, 
vertebral fracture or dislocation will be assigned a 100 
percent disability with unfavorable ankylosis of the entire 
spine.

After reviewing the applicable rating criteria in effect both 
prior to and since September 23, 2002, and the reported 
objective findings and subjective complaints, the Board is of 
the opinion that a 100 percent evaluation is warranted for 
the service-connected cervical spine disability.  The Board 
places significant probative value on several statements 
provided by C. Bash, M.D., neuro-radiologist.  In a statement 
dated in June 2004, Dr. Bash noted that it was difficult, if 
not impossible, to attribute a degree of impairment between 
the two contributing causes, i.e., impairment due to the 
service-connected cervical spine injury versus impairmen due 
to the 1993 cervical spine injury.  In the June 2004 
statement, Dr. Bash provided the following opinion:

It is difficult to apportion a level of 
residual impairment between the two 
causes, however given the advanced 
deterioration and increased Frankle scale 
of disability at the time of the 1993 
injury, I believe that it most likely 
that this unfortunate veteran's current 
level of disability resulted from his 
underlining original injury and his 
inability to recover from the 1993 
accident because of the surgically 
documented chronic cord conditions such 
as lack of cord pulsations, adhesions.  
As well, the chronic residuals of his 
original injury complicated surgery in 
that they had to remove C2 thru C7 
spinous processes likely due to the 
extent of his adhesions and prior chronic 
cord process.  All of his old injures 
(sic) significantly contributed to his 
current level of disabilities.

The Board had remanded this case in May 2001 to obtain 
medical opinions as to which symptoms and findings were 
attributable to the service-connected cervical spine 
disability versus the injury which occurred in November 1993.  
Based upon review of the comprehensive and extensive reports 
of VA physicians in January 2002, the Board concurs with Dr. 
Bash that it is difficult, if not impossible, to attribute a 
degree of impairment between the two contributing causes and 
that the pre-existing service-connected cervical spine 
disability significantly contributes to his current level of 
disabilities.  In a statement dated in June 2004, the 
veteran's representative argues that if medical experts are 
unable to apportion the degree of disability between service 
and non-service connected causes, then all signs and symptoms 
are to be attributed to the service-connected disability, 
citing to Mittleider v. West, 11 Vet. App. 181 (1998).

As a result of cervical spine disabilities, the veteran is 
partially paralyzed and wheelchair bound.  Inasmuch as 
impairment resulting from a motor vehicle accident in 
November 1993 cannot be clearly dissociated from impairment 
resulting from the service-connected cervical spine 
disability resulting from a motor vehicle accident in June 
1968, the Board concludes that the veteran's service-
connected cervical spine disability warrants a 100 percent 
disabling rating.

Finally, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which, among other things, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The law is applicable to all claims 
filed before the date of enactment but not yet final as of 
that date.  See 38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  
Inasmuch as the Board is allowing the benefit sought on 
appeal, the veteran will not be prejudiced by the Board's 
decision even if the notice and duty to assist provisions 
contained in the new law have not been completely satisfied.  
Therefore, no further action is necessary under the mandate 
of the VCAA.


ORDER

A 100 percent disability rating for a cervical spine 
disability is granted, subject to the law and regulations 
governing the payment of monetary benefits. 



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



